The reports of defendant’s expert neurologist and radiologist established prima facie that plaintiffs injuries were not permanent or significant because the injuries had resolved and plaintiff had full range of motion in her cervical and lumbar spine (see Insurance Law § 5102 [d]; Thompson v Ramnarine, 40 AD3d 360 [2007]). Moreover, the radiologist affirmed that plaintiff suffered from a preexisting degenerative condition and that the motor vehicle accident did not proximately cause her injuries. In opposition, plaintiff’s medical expert failed to address or rebut defendant’s evidence that plaintiff suffered from a preexisting degenerative condition (see Pommells v Perez, 4 NY3d 566, 580 [2005]; Valentin v Pomilla, 59 AD3d 184, 184-185 [2009]).
Plaintiff also failed to raise an issue of fact as to her 90/180-day claim, because her subjective statements indicating the length of time she was unable to work and was substantially disabled from performing her customary and daily activities were not supported by objective medical evidence (see Becerril v Sol Cab Corp., 50 AD3d 261, 262 [2008]). Concur — Andrias, J.E, Catterson, Moskowitz, Abdus-Salaam and Román, JJ.